—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered February 5, 1991, which convicted defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentenced him, as a second felony offender, to two concurrent terms of 6 to 12 years, unanimously affirmed.
Contrary to defendant’s claim, the trial court made adequate inquiry prior to denying defendant’s request for new counsel. Defendant’s generalized complaints did not require more (People v Jones, 182 AD2d 708, 709, lv denied 80 NY2d 905).
Defendant also contends that he did not receive adequate representation. However, defendant did not move to vacate his conviction pursuant to CPL 440.10. Thus, this Court is not presented with an adequate record (see, People v Brown, 45 NY2d 852, 853-854). In any event, it cannot be concluded from a review of the record that defendant was denied meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
Further, in light of defendant’s extensive criminal record, the court did not abuse its discretion in imposing sentence. Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.